Exhibit 5.1 July [·], 2010 Ecoblu Products, Inc. 909 West Vista Way Vista, CA 92083 Gentlemen: You have requested our opinion, as counsel for Ecoblu Products, Inc., aColorado corporation (the "Company"), in connection with the registration statement on Form S-1 (the "Registration Statement"), under the Securities Act of 1933 (the "Act"), filed by the Company with the Securities and Exchange Commission. The Registration Statement relates to an offering of 9,975,000 shares of the Company’s common stock. We have examined such records and documents and made such examination of laws as we have deemed relevant in connection with this opinion. It is our opinion that the shares of common stock to be sold by the selling shareholders have been duly authorized and when issued upon conversion of the overlying securities, will be legally issued, fully paid and non-assessable. No opinion is expressed herein as to any laws other than the State ofColorado of the United States. This opinion opines uponColorado law including the statutory provisions, all applicable provisions of theColorado Constitution and reported judicial decisions interpreting those laws. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement and to the reference to our firm under the caption “Experts” in the Registration Statement. In so doing, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Act and the rules and regulations of the Securities and Exchange Commission promulgated thereunder. Very truly yours, ANSLOW & JACLIN, LLP By: /S/ ANSLOW & JACLIN, LLP ANSLOW & JACLIN, LLP 195 Route 9 South, Suite 204, Manalapan, New Jersey 07726 Tel: (732) 409-1212 Fax: (732) 577-1188
